Citation Nr: 0701995	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  04-06 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for sleep apnea, 
including as due to the veteran's service-connected type 
II diabetes mellitus.

2.	Entitlement to service connection for hypothyroidism, 
including as due to the veteran's service-connected 
diabetes.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to April 1974.

This matter comes to the Board of Veterans' Appalls (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, denied the veteran's claims for service connection for 
residuals of a right hip fracture, a herniated disc at C5-6, 
a left knee injury with osteoarthritis, sleep apnea, 
hypothyroidism, hypertension, mood swings, fatigue, short-
term memory loss and shortness of breath, and adrenal 
insufficiency.  The veteran submitted a timely notice of 
disagreement as to the RO's action; however in a February 
2004 rating decision, the RO granted service connection for a 
left knee disability and a herniated disc at C5-6.  The 
veteran perfected an appeal as to the other issues, but, in 
an October 2004 rating decision, the RO granted service 
connection for mild renal insufficiency with hypertension.  
The Board views the RO's actions as a full grant of the 
benefits sought as to those issues.

Further, in November 2006, the veteran testified during a 
hearing at the RO before the undersigned.  During a 
prehearing conference, and as set forth in the hearing 
transcript, a copy of which is in the claims file, he 
withdrew his claim for service connection for residuals of a 
right hip fracture and agreed that mood swings, adrenal 
insufficiency, fatigue, shortness of breath, and short term 
memory loss, were to be considered as symptoms of his claimed 
hypothyroidism, effectively withdrawing these as separate 
issues on appeal.  

Further, the veteran submitted a timely notice of 
disagreement with the RO's October 2004 initial evaluation 
assigned for renal insufficiency with hypertension and 
requested separate compensable ratings for mild peripheral 
neuropathy and peripheral vascular disease and, in April 
2004, the RO issued a statement of the case as to these 
claims.  However, the veteran did not perfect an appeal as to 
these matters.  As such, the Board will confine its 
consideration to the issues set forth on the decision title 
page.

The veteran's total disability rating has been 100 percent 
since September 2005, and he also is in receipt of special 
monthly compensation.


FINDINGS OF FACT

1.	It is more likely than not that the medical evidence of 
record demonstrates that the veteran's sleep apnea is 
related to his service-connected type II diabetes 
mellitus.

2.	It is more likely than not that the medical evidence of 
record demonstrates that the veteran's hypothyroidism is 
related to his service-connected type II diabetes 
mellitus.  


CONCLUSIONS OF LAW

1.	Resolving doubt in the veteran's favor, sleep apnea is 
proximately due to the veteran's service-connected type 
II diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103-5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2006); 71 Fed. Reg. 52744-52747 
(Sept. 7, 2006).

2.	Resolving doubt in the veteran's favor, hypothyroidism 
is proximately due to the veteran's service-connected 
type II diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103-
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2006); 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.	Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of Chapter 51 of Title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2005)).  In addition, VA has published regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

With regard to the VCAA, it appears clear in this case that 
all obtainable evidence identified by the appellant relative 
to the issue adjudicated in this decision has been obtained 
and associated with the claims folder, to include the 
transcript of his sworn testimony before the undersigned 
Veterans Law Judge.  The record on appeal is sufficient to 
resolve the matter of the veteran's claims for service 
connection for sleep apnea and hypothyroidism as due to his 
service-connected diabetes mellitus.  In view of the 
disposition below, no useful purpose would be served by 
delaying the adjudication of this issue further to conduct 
additional development pursuant to the VCAA.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
"Court") held that a veteran need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail.  The Court has also stated, 
"It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.


II.	Factual Background

In November 2001, the RO received the veteran's original 
claim, in part, for service connection for diabetes mellitus.

Private medical records associated with the veteran's claims, 
including those from F.R., M.D., dated from 1998 to 2002 and 
received in November 2006, indicate that results of 
laboratory tests performed in June 1998 show abnormal glucose 
readings.  

A June 1999 record from Dr. F.R. indicates that the veteran 
requested glucose, and includes diagnoses of hypothyroidism 
and sleep apnea.

According to a report of a private sleep study performed in 
September 1999, the veteran had severe obstructive sleep 
apnea.

In an August 2001 letter to VA, R.R.M., M.D., said the 
veteran was diagnosed with type II diabetes in December 2000.  

In a November 2001 signed statement, Dr. F.R. said she 
treated the veteran since February 1998 for problems 
diagnosed as type II diabetes mellitus, severe obstructive 
sleep apnea, mood swings, fatigue, shortness of breath, short 
term memory loss, hypothyroidism, and adrenal insufficiency.

In an April 2002 written statement, the veteran contended 
that his diabetes was undiscovered for many years and that 
some of his other health problems were a direct result of it.

According to a June 2002 VA examination report, the veteran 
was diagnosed with diabetes in December 2000.  It was noted 
that hypothyroidism and adrenal insufficiency were found in 
1998 and, in 1999, sleep apnea was diagnosed.  It was also 
noted that the veteran "just feels bad all of the time", 
had no energy, and was "somewhat depressed".  Upon clinical 
examination, the impression included secondary 
hypothyroidism, adrenal insufficiency, secondary, and sleep 
apnea. 

The record further reflects that, in an August 2002 rating 
decision, the RO, in pertinent part, granted service 
connection for diabetes mellitus, type II, with mild 
peripheral neuropathy that was assigned a 20 percent 
disability.

According to a December 2003 signed Physician's Statement for 
Diabetes, Dr. F.R. said that the veteran experienced an 
elevated "TG" and BUN (blood urea nitrogen), and that sleep 
apnea more likely than not was due to diabetes mellitus.

In December 2003 signed statements, Dr. F.R. said that she 
diagnosed the veteran with hypothyroidism and sleep apnea 
that were "more likely than not" manifested due to his 
service-connected type II diabetes mellitus. 

In January 2004, the veteran underwent a VA general medical 
examination.  According to the examination report, the VA 
examiner said he found no documentation in spite of the 
opinions expressed by several of the veteran's private 
physicians that the sleep apnea and hypothyroidism were 
secondary to diabetes mellitus.  The examiner further found 
no evidence of adrenal insufficiency per se except to the 
degree that thyroid function was related to other hormone 
secreting organs.  Upon clinical examination, it was noted 
that the veteran's memory of details about dates and 
chronology was not very sharp and appeared to have some 
discrepancies.  Diagnoses included non-insulin dependent 
diabetes mellitus, that was insulin dependent; morbid obesity 
contributing significantly to leg and foot pain, and that was 
uncontrolled and progressive; meralgia paresthetica type 
sensory nerve pain in the back of both thighs secondary to 
obesity; plantar fasciitis naturally occurring with 
metatarsalgia as a pain pattern and aggravated by obesity; 
hypertension not secondary to diabetes erectile dysfunction 
due to diabetes and hypertension; and mild chronic renal 
insufficiency.

In a March 2004 signed statement, Dr. F.R. reiterated that 
she treated the veteran since February 1998 when his initial 
laboratory test showed a normal fasting glucose level.  She 
provided the results of the veteran's fasting glucose levels 
from May to December 1998 that were essentially elevated, and 
noted the results of his sleep study performed in September 
1999.  Dr. F.R. said that, from the objective data, it was 
clear the veteran had elevated glucose levels that clearly 
exhibited diabetes mellitus type II present as early as his 
initial visit in February 1998 when he was treated with 
dietary changes.  Dietary supplements were eventually added 
to improve glucose metabolism.  As well, the hormonal 
regulators for glucose metabolism were also measured and any 
deficiency was treated.  Dr. F.R. said this was all done 
prior to initiating any diabetic medications.  According to 
Dr. F.R., it was also clear from the objective data that the 
veteran had elevated glucose levels that fit the criteria for 
diabetes mellitus, type II, for 11 months prior to the 
diagnosis of sleep apnea and for over 19 months prior to his 
first elevated blood pressure reading (in January 1999).  Dr. 
F.R. said that from her medical records there was no question 
that diabetes mellitus was present prior to both the sleep 
apnea and hypertension and that the documented evidence 
clearly indicated that the veteran's hypertension and sleep 
apnea were secondary to diabetes mellitus.

In April 2004, the veteran was re-examined by the VA 
physician who examined him in January 2004.  According to the 
examination report, most of the veteran's medical records 
were unavailable for the physician's review.  It was noted 
that the veteran had mild chronic renal insufficiency to due 
diabetes and hypertension that probably also caused his 
erectile dysfunction.  Diagnoses included hypertension, 
chronic renal insufficiency, erectile dysfunction, due to 
diabetes and hypertension.  Peripheral neuropathy was 
diagnosed as due to the diabetes.

Private medical records, dated in September 2005, indicate 
that the veteran underwent cardiac catherization, 
angioplasty, and stent placement in September 2005.

A November 2005 VA examination report indicates that the 
veteran was evaluated for cardiovascular disease.  It was 
noted he complained of exertional shortness of breath and 
severe weakness with no energy, prior to undergoing stent 
placement in August 2005.  His energy level improved markedly 
and his shortness of breath was gone after the procedure. 

In December 2005, the veteran was re-examined by the VA 
physician who examined him in 2004 to assess the current 
level of his service-connected diabetes mellitus.  Upon 
clinical examination, diagnoses included peripheral arterial 
occlusive disease in both lower extremities, due to diabetes, 
hypertension, and dyslipidema; peripheral neuropathy in both 
lower extremities

In a March 2006 rating decision, the RO granted service 
connection for coronary artery disease due to diabetes 
mellitus. 

During his November 2006 Board hearing, and his December 2003 
personal hearing at the RO, the veteran said his medical 
history was one of having problems with his sugars that led 
to a diagnosis of diabetes, after which he felt fatigue, that 
led to his diagnosis of hypothyroidism and, subsequently, to 
sleep apnea.  He said treating VA medical personnel agreed 
that his sleep apnea and hypothyroidism were related to his 
diabetes mellitus.  During his November 2006 hearing, the 
veteran said Dr. F.R. died unexpectedly in February 2006.  

Also in November 2006, the veteran submitted several medical 
articles from the Internet in support of his claims, 
including two articles regarding the relationship between 
thyroid disease and diabetes.  In "Thyroid Disease and 
Diabetes" by Patricia Wu, M.D., Clinical Diabetes, Vo. 18, 
No. 1, Winter 2000, it is noted that diabetic patients have a 
higher prevalence of thyroid disorders compared with the 
normal population and that there was a higher than normal 
prevalence of thyroid disorders in type 2 diabetic patients, 
with hypothyroidism being the most common disorder.  Both 
articles note that symptoms of underlying thyroid disorders 
may be difficult to diagnose as the symptoms are similar to 
those for diabetes.  Two other articles discuss the 
relationship between diabetes and sleep apnea noting that 
sleep apnea is linked to increased diabetes risk.  



III.	Legal Analysis

Pursuant to 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  

The veteran has limited his appeal as to the issue of service 
connection for sleep apnea and hypothyroidism, as secondary 
to his currently service-connected type II diabetes mellitus.  
Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310; see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In addition, 
when aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).; see 
also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).

The veteran has contended that service connection should be 
granted for his current sleep apnea and hypothyroid disorders 
due to his service-connected type II diabetes mellitus.  As 
the medical evidence of record shows, starting in 1998, the 
veteran demonstrated abnormal glucose levels and, in December 
2000, was diagnosed with type II diabetes mellitus.  Also, in 
a May 1999 private record, hypothyroidism and sleep apnea 
were noted, that Dr. F.R., the veteran's private treating 
physician, attributed to his service-connected diabetes 
mellitus in her November 2001 and December 2003 written 
statements.  In fact, in her December 2003 signed statements, 
Dr. F.R. opined that the veteran's hypothyroidism and sleep 
apnea were "more likely than not" due to the veteran's 
service-connected diabetes mellitus.  Furthermore, in June 
2002, a VA examiner noted the veteran's diagnosis of 
diabetes, and diagnosed secondary hypothyroidism and sleep 
apnea.

Although, in January 2004 a VA examiner said that he found no 
documentation in spite of opinions expressed by the veteran's 
private physicians that sleep apnea and hypothyroidism were 
secondary to the diabetes, the Board notes that Dr. F.R.'s 
clinical notes dated from May to December 1999 were not in 
the claims file at the time of the examination.  Nor did that 
VA examiner review Dr. F.R.'s March 2004 written statement 
that provided a cogent rationale for why the veteran's sleep 
apnea was related to his diabetes mellitus.  The Board finds 
the opinion of the veteran's private physician, Dr. F.R., to 
be most persuasive, in that this physician repeatedly treated 
the veteran since 1998, knew his medical history and, 
concluded that the veteran has sleep apnea and 
hypothyroidism, as a result of his service-connected type II 
diabetes mellitus.  

Accordingly, in resolving doubt in the veteran's behalf, the 
Board concludes that service connection for sleep apnea and 
hypothyroidism, is in order.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.


ORDER

Service connection for sleep apnea is granted.

Service connection for hypothyroidism is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


